99040CR.Garrett-Sheretta.pcd.ab.DSM.wpd















IN THE
TENTH COURT OF APPEALS
 

No. 10-99-040-CR

     SHARETTA GARRETT,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 40th District Court
Ellis County, Texas
Trial Court # 23921CR
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

            Before indictment, Appellant Sharetta Garrett filed an application for a writ of habeas
corpus alleging her confinement on a controlled substance charge was unlawful because officers
did not have probable cause to arrest her.  The court heard the application on December 10, 1998
and denied it.  Garrett filed her notice of appeal on January 8, 1999.  The grand jury had indicted
Garrett two days before.  Pursuant to a plea agreement, Garrett pleaded guilty to the charges on
March 2 and as a condition of the plea bargain agreed to withdraw the notice of appeal filed in this
cause.  Accordingly, Garrett has filed a motion to dismiss her appeal.
      In relevant portion, rule 42.2 of the Texas Rules of Appellate Procedure states:
(a) At any time before the appellate court’s decision, the appellate court may dismiss the
appeal if the appellant withdraws his or her notice of appeal.  The appellant and his or
her attorney must sign the written withdrawal and file it in duplicate with the appellate
clerk, who must immediately send the duplicate copy to the trial court clerk.

Tex. R. App. P. 42.2(a).
      We have not issued a decision in this appeal.  The motion is signed only by Garrett’s counsel. 
However, Garrett did sign the written plea agreement and initialed the provision relating to
withdrawing her notice of appeal.  Accordingly, we are convinced the motion complies with the
spirit of rule 42.2(a).  Thus, the motion is granted.
      Garrett’s appeal is dismissed.
                                                                   PER CURIAM
 
Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed on appellant's motion
Opinion delivered and filed March 24, 1999
Do not publish